Title: From James Madison to Edmund Pendleton, 2 October 1781
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Ocr. 2d. 1781
Yours of 24th. ulto. came safe by yesterdays post. In addition to the paper of this day I enclose you two of the preceding week in one of which you will find a very entertaining & interesting speech by Mr. Fox, and in the other a handsome forensic discussion of a case important in itself and which has some relation to the State of Virginia.
Our intelligence from N. Y. through several channels confirms the sufferings of the B. fleet from their rash visit to the Capes of Chesapeak. The troops which were kept in Transports to await that event have since the return of the fleet been put on shore on Staten Island. This circumstance has been construed into a preliminary to an expedition to this City, which had revived, till within a few days the preparations for a Militia opposition, but is better explained by the raging of a malignant fever in the City of N Y. Digby we hear is now certainly arrived but with three ships of the line only. It is given out that three more with a large number of Transports came with him and that they only lay back till it was known whether they could proceed to N. Y. with safety: This is not improbably suspected to be a trick to palliate the disappointment and to buoy up the sinking hopes of their adherents, the most staunch of whom give up Lord Cornwallis as irretreivably lost.
We have received some communications from Europe relative to the general State of its affairs. They all center in three important points; the first is the obstinacy of G. B, the second the fidelity of our Ally, and the third the absolute necessity of vigorous & systematic preparations for war on our part in order to ensure a speedy as well as favorable peace. The Wisdom of the Legislature of Virginia will I flatter myself, not only prevent an illusion from the present brilliant prospects, but take advantage of the military ardor and sanguine hopes of the people to recruit their line for the war. The introduction of specie will also I hope be made subservient to some salutary operations in their finances. Another great object which in my opinion claims an immediate attenti[on] from them, is some liberal provision for extending the benefits of Government to the distant parts of the State. I am not able to see why this cannot be done, so as fully to satisfy the exigences of the people and at the same time preserve the idea of Unity in the State. Any plan which divides in any manner the Sovereignty may be dangerous & precipitate an evil which ought & may at least be long procrastinated. The Administration of Justice which is the capital branch may certainly be diffused sufficiently and kept in due subordination in every part to one supreme tribunal. Separate boards for auditing accounts may also be admitted with safety & propriety. The same as to a separate depository for the taxes &c. and as to a land office. The military powers of the Executive, may well be entrusted to Militia officers of Rank, as far as the Defence of the Country & the Custody of Military Stores make it necessary. A complete organization of the Militia in which Genl Offices would be created would greatly facilitate this part of the plan. Such an one with a Council of Field Officers, might exercise without encroaching on the Constitutional powers of the Supreme Executive, all the powers over the Militia which any emergency could demand.
I am Dr. Sir Yrs. Sincerely
J. Madison Jr.
